                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        CV 19-4345-CJC (KS)                                         Date: June 3, 2019
Title       Marco Munoz v. California Department of Corrections et al



Present: The Honorable:       Karen L. Stevenson, United States Magistrate Judge


                   Gay Roberson                                             N/A
                   Deputy Clerk                                   Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

        On May 20, 2019, Plaintiff, a federal prisoner incarcerated at FCI-Terminal Island and
proceeding pro se, filed a civil rights complaint (the “Complaint”). (Dkt. No. 1.) The Complaint
alleges that two correctional officers watched a third correctional officer assault Plaintiff with
pepper spray and failed to intervene. (Id.) These same allegations are the subject of a related
lawsuit, Marco Munoz v. California Department of Corrections et al, No. CV 18-10264-CJC (KS),
in which the Court is awaiting Plaintiff’s Third Amended Complaint. (Dkt. No. 16.) However,
Plaintiff did not title the Complaint as a Third Amended Complaint nor did he assign it a case
number, and. therefore, although the Complaint is duplicative of Plaintiff’s pleadings in Case No.
CV 18-10264-CJC (KS), the Complaint was filed as a new complaint initiating a new action.
Having initiated a lawsuit that is duplicative of an already pending case, the Complaint is subject
to dismissal as malicious pursuant to 28 U.S.C. § 1915. Adams v. California Department of Health
Services, 487 F.3d 684, 688, 692 (9th Cir. 2010) (recognizing that district courts have discretion
to dismiss a duplicative later-filed action, and, further, that dismissal promotes judicial economy
more so than issuance of a stay or enjoinment of the proceedings), overruled on other grounds by
Taylor v. Sturgell, 553 U.S. 880, 904 (2008)); Cato v. United States, 70 F.3d 1103, 1105 n.2 (9th
Cir. 1995) (“There is no abuse of discretion where a district court dismisses under § 1915 [ ] . . . a
complaint ‘that merely repeats pending or previously litigated claims.’”).

        Also on May 20, 2019, the Court notified Plaintiff that he had failed to pay the filing fee
and had not filed a request to proceed in forma pauperis. (Dkt. No. 2.) Two weeks have now
passed, and Plaintiff has not responded to the Court’s notification. Accordingly, because Plaintiff
has neither paid the filing fee nor obtained authorization to proceed without prepayment of the fee,
IT IS HEREBY ORDERED that Plaintiff shall show cause, no later than June 24, 2019, why
the action should not be dismissed.


CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 2
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No.        CV 19-4345-CJC (KS)                                      Date: June 3, 2019
Title       Marco Munoz v. California Department of Corrections et al


        To that end, the Clerk is directed to send Plaintiff a copy of the Central District’s civil
rights complaint form (CV-66) and a copy of the Central District’s form Request to Proceed
Without Prepayment of Filing Fees with Declaration in Support (CV-60P). To discharge this
Order and proceed with his case, Plaintiff must, on or before the June 24, 2019 deadline,
either:

        (1) pay the $400 filing fee in full and file a response to this order
        establishing that this action is not duplicative of Case No. CV 18-10264-
        CJC (KS); OR
        (2) file the completed forms, with the necessary documentation, and file a
        response to this order establishing that this action is not duplicative of Case
        No. CV 18-10264-CJC (KS).

       Alternatively, if Plaintiff does not wish to proceed with this case, he shall file a signed
document entitled Notice of Voluntary Dismissal, dismissing this action pursuant to Fed. R. Civ.
P. 41(a) no later than the June 24, 2019 deadline.

       Plaintiff’s failure to timely comply with this Order will result in a recommendation
of dismissal of his case.

        IT IS SO ORDERED.
                                                                                                 :
                                                                 Initials of Preparer   gr




CV-90 (03/15)                          Civil Minutes – General                               Page 2 of 2
